Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 1 of 28




          LIMITED PARTNERSHIP
              AGREEMENT

                 LIMITED PARTNERSHIP AGREEMENT
                                    OF
                            GREYSTONE EB-5 LLLP
                      A Florida Limited Liability Limited Partnership


                                 Greystone EB-5 LLLP
                              197 S. Federal Hwy, Suite 200
                                 Boca Raton, FL 33432
                               Telephone: (561) 282-6102




                             LIMITED PARTNERSHIP AGREEMENT
   07/25/2014                      Greystone EB-5 LLLP                        1
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 2 of 28



                                    GREYSTONE EB-5 LLLP
                             LIMITED PARTNERSHIP AGREEMENT

   This Limited Partnership Agreement (“Agreement”) is entered into and effective on the date
   signed below by and between the undersigned (hereafter, the “General Partner,” “Limited
   Partners,” or collectively, the “Partners”), as amended from time to time; WHEREAS, the
   Partners have caused a Certificate of Limited Partnership to be filed with the Florida Secretary of
   State forming a limited partnership under the name “Greystone EB-5 LLLP” (the “Partnership”);
   WHEREAS, the Partnership is formed for the purpose of investing in Qualifying Investments
   under the EB-5 Program; and WHEREAS, the parties hereto desire to set forth certain
   understandings and agreements among them with respect to the affairs of the Partnership and the
   conduct of its business; NOW, THEREFORE, in consideration of the mutual covenants and
   promises set forth herein, the parties hereby agree as follows:

                                            DEFINITIONS

   Capitalized terms used in this Agreement shall have the meaning set forth below. Other terms
   defined throughout this Agreement shall have the meanings respectively ascribed to them.

   “Offering” means that certain private offering of Units of limited partnership interest in the
   Partnership described in the Partnership’s Private Placement Memorandum.
   “Project” means development and operation by Greystone Hotel Miami, LLC, a Florida limited
   liability company, of the Greystone Hotel Project described in the accompanying Business Plan,
   which seeks to redevelop two adjacent historic properties on a premier corner of Miami Beach
   into the Greystone Hotel with restaurant and accessory spaces.
   “Adjusted Capital Contribution” means, with respect to each Partner, the aggregate capital
   contributed to the Partnership by such Partner reduced, from time to time, (i) by any return of a
   Capital Contribution made pursuant to this Agreement, and (ii) by the aggregate distributions of
   Net Proceeds from a Capital Event made to such Partner pursuant to this Agreement.
   “Affiliate” means, with respect to any Partner, any Person: (i) which owns more than 50% of the
   voting interests of such Partner; or (ii) in which the Partner owns more than 50% of the voting
   interests; or (iii) in which more than 50% of the voting interests are owned by a Person who has
   a relationship with the Partner described in clause (i) or (ii) above, or (iv) who otherwise
   controls, is controlled by, or under common control with, another Person.
   “Agent” means any officer, director, employee, trustee, partner, agent or representative of a
   Partner acting for or on behalf of such Partner or the Partnership.
   “Available Cash Flow” means funds provided from operation of the Partnership, without
   deductions for depreciation, but after deducting funds used to pay all expenses and debts of the
   Partnership, including administrative operational expenses, debt payments, capital
   improvements, and less the amount set aside by the General Partner, in the exercise of its sole
   discretion, for reserves.
   “Bankruptcy” means, with respect to any Partner: (i) an assignment for the benefit of creditors;
   (ii) a voluntary petition in bankruptcy; (iii) adjudication as bankrupt or insolvent; (iv) the filing
   of a petition or answer seeking any reorganization, arrangement, composition, readjustment,

                                    LIMITED PARTNERSHIP AGREEMENT
   07/25/2014                             Greystone EB-5 LLLP                                         2
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 3 of 28



   liquidation or similar relief under any statute, regulation or law; (v) the filing of an answer or
   other pleading admitting or failing to contest the material allegations of a petition filed against
   the Partner in any proceeding of this nature; (vi) seeking, consenting to, or acquiescing in the
   appointment of a trustee, receiver, or liquidator of such Partner’s properties or of all or any
   substantial part of the Partner’s properties; or (vii) any proceeding against the Partner seeking
   reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief
   under any statute, law, or regulation, that continues for one hundred twenty (120) days after the
   commencement thereof, or the appointment of a trustee, receiver, or liquidator for the Partner or
   all or any substantial part of the Partner’s properties without the Partner’s agreement or
   acquiescence, which appointment is not vacated or stayed for one hundred twenty (120) days or,
   if the appointment is stayed, for one hundred twenty (120) days after the expiration of the stay
   during which period the appointment is not vacated.
   “Capital Contribution” means the total amount of cash and the fair market value of any other
   assets contributed (or deemed contributed under Regulation Section 1.704-1(b)(2)(iv)(d)) to the
   Partnership by a Partner, net of liabilities assumed or to which the assets are subject.
   “Capital Event” means the refinance, sale, exchange or other disposition of Partnership Property
   or any portion thereof.
   “Code” means the Internal Revenue Code of 1986, as amended, or any corresponding provision
   of any succeeding law or any corresponding provision, and all applicable Treasury Regulations.
   “Deficit Capital Account” means the situation whereby the Partnership has made distributions to
   a Partner in excess of such Partner’s Capital Account.
   “EB-5 Limited Partners” means Limited Partners admitted to the Partnership as a result of
   Capital Contributions made into a Qualifying Investment, including the Offering (defined
   herein), under the EB-5 Program.
   “EB-5 Minimum Capital Requirement” means the minimum capital investment required of EB-
   5 investors by USCIS to be at-risk under the EB-5 Program. The EB-5 Minimum Capital
   Requirement for the Project is USD $500,000.
   “EB-5 Program” means the program adopted by the U.S. Congress creating the EB-5 Regional
   Center Program.
   “Economic Interest” means a Person’s share of the Profits and Losses of, and the right to
   receive distributions from, the Partnership.
   “General Partner” means South Atlantic Regional Center and United EB5, LLC (collectively,
   “General Partners”).
   “Incapacity” means (i) the entry of a judgment by a court of competent jurisdiction to the effect
   that a Partner who is an individual is incompetent to manage such Partner’s affairs, or the
   appointment of a guardian ad litem by a court of competent jurisdiction to manage such Partner’s
   affairs; or (ii) the incapacity of a Partner who is an individual to perform his or her duties as a
   Partner as determined by (a) the vote of at least a majority of the Units not held by such Partner,
   and if such Partner is not in agreement with such determination, the certification of a physician
   selected by mutual agreement between such Partner and the holders of at least a majority of the
   Units not held by such Partner, or (b) the certification of a physician selected by the Partner and,
   if the holders of at least a majority of the Units not held by the Partner are not in agreement with

                                   LIMITED PARTNERSHIP AGREEMENT
   07/25/2014                            Greystone EB-5 LLLP                                         3
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 4 of 28



   such certification, the certification of a physician selected by mutual agreement between the
   Partner and the holders of at least a majority of the Units not held by such Partner.
   “Interest Holder” means any Person who holds an Economic Interest, whether as a Partner or an
   un-admitted assignee of a Partner.
   “Involuntary Withdrawal” means, with respect to any Partner, the occurrence of any of the
   following events: (i) the Bankruptcy of a Partner; (ii) if the Partner is an individual, the Partner’s
   death or Incapacity; (iii) if the Partner is acting as a Partner by virtue of being a trustee of a trust,
   the termination of the trust; (iv) if the Partner is a partnership or limited liability company, the
   dissolution and commencement of winding up of the partnership or limited liability company; (v)
   if the Partner is a corporation, the dissolution of the corporation or the revocation of its charter;
   or (vi) if the Partner is an estate, the distribution by the fiduciary of the estate’s entire interest in
   the Partnership.
   “Limited Partner” means each Person who is admitted as a Limited Partner of the Partnership.
   “Majority-In-Interest” means Partners holding a majority of all Partners’ or Interest Holders’, as
   the case may be, Economic Interests in the Partnership.
   “Net Proceeds from a Capital Event” means the net proceeds derived by the Partnership from a
   Capital Event after payment or allowance for the expenses incurred in connection with such
   Capital Event and after payment or allowance for existing indebtedness (but not including any
   outstanding Secured Debt), the discharge of any other expenses or liabilities of the Partnership
   and the establishment of appropriate reserves, all as determined by the Managing General
   Partner, in its sole discretion.
   “Partner” or “Partners” means each Person who has signed this Agreement and any Person
   who subsequently is admitted as a Partner of the Partnership.
   “Partnership Interest” means all of the rights of a Partner in the Partnership, including a
   Partner’s: (i) Economic Interest; and (ii) right to participate in the management of the Partnership
   as provided in this Agreement.
   “Percentage” or “Percentage Interest” means, as to a Partner, a percentage equal to 100%
   divided by the total number of Units.
   “Person” means and includes an individual, corporation, partnership, association, limited
   liability company, trust, estate, or other entity.
   “Preferred Return” means the cumulative annual preferred distribution of Profits to EB-5
   Limited Partners in an amount equal to 0.25% of each EB-5 Limited Partner’s initial Capital
   Contribution; five years after the date an EB-5 Limited Partner is admitted to the Partnership,
   this rate shall increase to 5%. If Available Cash Flow is insufficient to pay all amounts due as
   Preferred Return hereunder at the end of any year, the unpaid balance thereof shall continue to
   accrue uncompounded until the end of the next year, and from year to year until there is
   Available Cash Flow sufficient for payment in full of the Preferred Return. The ability of the
   Partnership to pay the Preferred Return is reliant upon the performance of the Partnership’s
   investments and is therefore not guaranteed.
   “Profits” and “Losses” mean, for each fiscal year, an amount equal to the Partnership’s taxable
   income or loss for such year, determined in accordance with Code Section 703(a) (including all
   items required to be stated separately) with the following adjustments: (a) Any income exempt

                                     LIMITED PARTNERSHIP AGREEMENT
   07/25/2014                              Greystone EB-5 LLLP                                            4
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 5 of 28



   from federal income tax shall be included; and (b) Any expenditures of the Partnership described
   in Code Section 705(a)(2)(B) (including expenditures treated as such pursuant to Treas. Reg.
   Section 1.704-1(b)(2)(iv)(i)) shall be subtracted.
   “Property” or the “Partnership Property” means all real and personal property of the
   Partnership.
   “Qualifying Investment” means an investment that will generate full-time employment
   positions, either directly or indirectly, for not fewer than ten U.S. workers per EB-5 Limited
   Partner whose Capital Contributions have been so applied.
   “Regional Center” means South Atlantic Regional Center, a Florida limited liability company of
   197 S. Federal Hwy, Suite 200, Boca Raton, FL 33432. The Regional Center is an entity
   approved by USCIS as a regional center under the EB-5 Program, and is the sponsor of the
   Project.
   “Regulations” or “Treas. Reg.” means the income tax regulations promulgated under the Code
   as amended from time to time (including corresponding provisions of succeeding regulations).
   “Transfer” means — when used as a noun — any sale, hypothecation, pledge, assignment, gift,
   bequest, attachment, or other transfer, including transfers by operation of law, and — when used
   as a verb — means to sell, hypothecate, pledge, assign, give, bequeath, or otherwise transfer.
   “Units” means limited partnership units representing each Partner’s undivided interest in the
   capital of the Partnership.
   “USCIS” means the United States Citizenship and Immigration Services.
   “Voluntary Withdrawal” means a Partner’s disassociation with the Partnership by means other
   than a Transfer or an Involuntary Withdrawal.

                                      ARTICLE 1
                             FORMATION OF THE PARTNERSHIP

   1.1     Formation of Limited Partnership. The Partners have organized the Partnership
   pursuant to the provisions of the Florida Limited Partnership Act, as amended from time to time
   (the “Act”), under the name “Greystone EB-5 LLLP”, intending the Partnership to be a limited
   partnership under the Act. Except as otherwise provided herein, all rights, liabilities and
   obligations of the Partners shall be as provided in the Act.

   1.2     Principal Place of Business and Agent for Service. The principal place of business of
   the Partnership shall be 197 S. Federal Hwy, Suite 200, Boca Raton, FL 33432, or at such other
   place in the State of Florida as may be designated by the General Partner. The Agent for Service
   of Process of the Partnership in the State of Florida is Joseph Walsh, Sr. until otherwise
   determined by the General Partner.

   1.3      Purposes. The purposes of the Partnership shall be to engage in any lawful acts or
   activities for which limited liability companies may be formed under the Act. Without limiting
   the foregoing, the Partnership was formed for the purpose of investing in Qualifying Investments
   under the EB-5 Program.


                                  LIMITED PARTNERSHIP AGREEMENT
   07/25/2014                           Greystone EB-5 LLLP                                      5
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 6 of 28



   1.4     Duration of the Partnership. The Partnership shall commence on the date on which its
   Certificate of Limited Partnership was accepted and filed by the Florida Secretary of State, and
   shall continue in perpetuity until dissolved in accordance with this Agreement.

                                             ARTICLE 2
                                          CAPITALIZATION

   2.1    Units; Initial Capital Contributions.

   2.1.1 Each Partner’s undivided interest in the capital of the Partnership shall be represented by
   Units. Each Limited Partnership Unit shall represent an interest in the capital of the Partnership
   and shall be identical in all respects to every other Limited Partnership Unit. Notwithstanding the
   foregoing, only EB-5 Limited Partners shall be entitled to Preferred Returns. Each General
   Partnership Unit shall represent an interest in the capital of the Partnership and shall be identical
   in all respects to every other General Partnership Unit, except as specified herein. General
   Partnership Units and Limited Partnership Units shall have the relative rights and preferences
   accorded General Partners and Limited Partners set forth in this Agreement and the Act.

   2.1.2 The Partnership shall be capitalized by each Limited Partner contributing a Capital
   Contribution, with such Limited Partner receiving, in exchange therefor, one Unit per USD
   $500,000 invested. The Capital Contribution of EB-5 Limited Partners may be placed in escrow
   in accordance with an Escrow Agreement signed by EB-5 Limited Partners simultaneously
   herewith.

   2.1.3 Together with his/her Capital Contribution, each EB-5 Limited Partner shall also
   concurrently make a USD $45,000 payment to the Partnership as an administrative fee (the
   “Administrative Fee”) to pay the costs and expenses incurred in connection with the organization
   of the Partnership, negotiation of the Loan, and placement of the Units. The Administrative Fee
   shall not be considered a Capital Contribution to the Partnership.

   2.1.4 An EB-5 Limited Partner shall be conditionally accepted to the Partnership upon receipt
   by the Partnership of his/her Capital Contribution and the Administrative Fee. The Capital
   Contribution shall be released from escrow and delivered to the Partnership upon or before the
   USCIS approval of the Form I-526 petition for such conditionally accepted EB-5 Limited
   Partner, in accordance with the Escrow Agreement. Upon release of the Capital Contribution to
   the Partnership, an EB-5 Limited Partner shall be admitted to the Partnership.

   2.1.5 A Partner shall not have the right to demand or receive the return of such Partner’s
   Capital Contribution except as otherwise expressly provided herein. The Partners shall have no
   obligation to make additional Capital Contributions. The Partners may make an additional
   Capital Contribution to the Partnership upon consent of the General Partner. No interest shall be
   paid on Capital Contributions.

   2.1.6 Interest will be charged by the Partnership to a Partner on the sum of any deemed
   distributions charged to such Partner’s Capital Account from obligations to the Partnership
   arising under Section 4.8 concerning federal income tax withholding. The interest charged will


                                    LIMITED PARTNERSHIP AGREEMENT
   07/25/2014                             Greystone EB-5 LLLP                                         6
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 7 of 28



   be computed on a calendar year compounded basis at a rate equal to two percent above the prime
   rate of interest from time to time announced by Bank of America, or its successors, to be its
   “prime rate,” such interest to be collected by reduction of any distributions payable to the Partner
   immediately following the calculation of the year’s interest by the General Partner. To the extent
   that there are no distributions against which the interest can be applied, then the interest will be
   charged to the Partner’s Capital Account. This Section will survive the termination of a Partner’s
   status as a Partner.

   2.1.7 No Partner shall have any right to withdraw or make a demand for the withdrawal of any
   of such Partner’s Capital Contribution (or the capital interest reflected in such Partner’s Capital
   Account) until the full and complete winding up and liquidation of the Partnership. No Partner
   shall have the right to demand Partnership Property.

   2.1.8 Loans or advances by any Partner to the Partnership can only be made after and in
   addition to a Partner’s initial Capital Contribution. Loans or advances by any Partner to the
   Partnership shall not be considered additional Capital Contributions and shall not increase the
   Capital Account of the lending or advancing Partner. No Partner shall be required to lend any
   cash or property to the Partnership.

   2.2    Capital Accounts.

   2.2.1 The Partnership shall establish and maintain Capital Accounts (“Capital Accounts”) for
   each Partner in accordance with the Code, applicable Regulations, and the provisions hereof.
   Except as required by the Code, the Capital Account of each Partner shall consist of his Capital
   Contribution, as increased by any contribution of capital subsequent to his original Capital
   Contribution, and by such Partner’s share of Partnership income and gain allocated after the date
   hereof to such Partner, and as decreased by the amount of all cash and the fair market value of all
   property and assets distributed to such Partner, the amount of all losses allocated after the date
   hereof to such Partner, and any amounts charged under Section 4.8 to such Partner.

   2.2.2 The provisions of this Article 2 as they relate to the maintenance of Capital Accounts are
   intended, and shall be construed, and, if necessary, modified to cause the allocations of profits,
   losses, income, gain and credit to have substantial economic effect under the Regulations
   promulgated under the Code, in light of the distributions and the Capital Contributions made
   pursuant hereto. All allocations of items that cannot have economic effect (including credits and
   nonrecourse deductions) shall be allocated to the Partners in accordance with their respective
   Percentage Interests. Notwithstanding anything herein to the contrary, this Agreement shall not
   be construed as creating a deficit restoration obligation.

   2.2.3 The Capital Account of a transferring Partner shall become the Capital Account of the
   transferee to the extent it relates to the Units transferred.




                                   LIMITED PARTNERSHIP AGREEMENT
   07/25/2014                            Greystone EB-5 LLLP                                         7
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 8 of 28



                                      ARTICLE 3
                             ALLOCATIONS AND DISTRIBUTIONS

   3.1     Allocation of Profits and Losses. Profits and Losses for each fiscal year shall be
   allocated among Partners in the following order and priority: (a) First, to Partners in accordance
   with their Adjusted Capital Contributions, payable in proportion to the unpaid amounts thereof;
   and (b) The balance, to Partners in accordance with their respective Percentage Interests.

   To the extent the allocations of profits and losses otherwise provided under this Agreement are
   not made in accordance with a Partner’s Interest in the Company within the meaning of Code
   Section 704, the allocations shall be made to the appropriate Partners in the necessary and
   required amounts in order to comply with Code Section 704(b). The General Partner shall be
   authorized to make appropriate amendments to the allocations of items pursuant to this Section
   3.1 if necessary, in the discretion of the General Partner, in order to comply with Code Section
   704 or applicable Regulations thereunder; provided that no such change shall have a material
   adverse effect upon the amount distributable to any Partner hereunder.

   In the event Partners are admitted to the Company pursuant to this Agreement on different dates,
   the Company Profits (or Company Losses) allocated to the Partners for each Fiscal Year during
   which Partners are so admitted shall be allocated among the Partners in proportion to their
   Percentage Interests during such Fiscal Year in accordance with Section 706 of the Code, using
   any convention permitted by law and selected by the Manager.

   3.2     Limitation on Allocation of Losses. Notwithstanding the foregoing, the Losses allocated
   pursuant hereto shall not exceed the maximum amount of Losses that can be so allocated without
   causing any Partner to have a Deficit Capital Account at the end of any fiscal year. In the event
   some but not all of the Partners would have a Deficit Capital Account as a consequence of an
   allocation of Losses pursuant hereto, the limitation set forth in this Section 3.2 shall be applied
   on a Partner by Partner basis so as to allocate the maximum permissible Losses to each Partner
   under Regulation Section 1.704- 1(b)(2)(ii)(d).

   3.3.    Deficit Capital Accounts at Liquidation. Partners shall have no liability to the
   Partnership, to the Partners, or to the creditors of the Partnership on account of any deficit
   balance in their Capital Accounts upon liquidation of the Partnership, provided, however, that
   any Partner for whom any charges have been made to his Capital Account by reason of the
   obligations described in Section 4.8 is required to pay to the Partnership the amount of any
   negative balance in his Capital Account, but such payment shall not exceed the obligations under
   Section 4.8. This Section 3.3 will survive the termination of a Partner’s status as a Partner. A
   Partner must also pay any attorneys’ or accountants’ fees actually and reasonably incurred by the
   Partnership or the General Partner in collecting amounts under this provision from any Partner.

   3.4     Distributions. The General Partner shall determine the timing, amount, if any, and form
   (cash or property) of all distributions to Partners in its sole discretion and notwithstanding any
   other provision of this Agreement.




                                   LIMITED PARTNERSHIP AGREEMENT
   07/25/2014                            Greystone EB-5 LLLP                                        8
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 9 of 28



   3.4.1 Available Cash Flow. Subject to the limitations set forth in Section 3.5, Available Cash
   Flow shall be distributed on an annual basis, as follows:

           (a)    to Partners in amounts required by Section 3.6, Mandatory Distributions;

           (b)    then to EB-5 Limited Partners pro rata in accordance with each EB-5 Limited
           Partner’s Adjusted Capital Contribution in an amount up to each EB-5 Limited Partner’s
           accrued unpaid Preferred Return, less any amounts then due and owing by such EB-5
           Limited Partner to the Partnership, including his/her Additional Administrative Fees;

           (c)    then to EB-5 Limited Partners pro rata in accordance with each EB-5 Limited
           Partner’s Adjusted Capital Contribution in an amount up to each EB-5 Limited Partner’s
           Adjusted Capital Contribution;

           (d)    then to Partners other than EB-5 Limited Partners pro rata in accordance with
           such Partners’ Adjusted Capital Contribution in an amount up to each such Partner’s
           Adjusted Capital Contribution; and

           (e)    then to the General Partners.

   3.4.2 Net Proceeds from a Capital Event or from Dissolution. The Net Proceeds from a
   Capital Event and/or a distribution resulting from the dissolution of the Partnership shall be
   distributed in the same manner as Available Cash Flow, as set forth in 3.4.1 above. Net Proceeds
   from a Capital Event and/or a distribution from the dissolution of the Partnership shall be
   distributed to Partners within 120 days of such Capital Event or dissolution of the Partnership.

   3.5    Limitation on Distributions. Notwithstanding any other provision of this Article 3, the
   Partnership shall not make a distribution:

   3.5.1 To the extent that at the time of the distribution, after giving effect to the distribution, all
   liabilities of the Partnership, other than liabilities to Partners on account of their Partnership
   Interests, exceed the fair value of the assets of the Partnership.

   3.5.2 To EB-5 Limited Partners to the extent that such distributions result in their Capital
   Accounts being less than the EB-5 Minimum Capital Requirement. After the fifth anniversary
   date of an EB-5 Limited Partner’s admission as a Limited Partner of the Partnership and the
   approval of that investor’s I-829 application with USCIS, the foregoing restriction shall no
   longer apply.

   3.5.3   To the extent that such distribution is prohibited under the Act.

   3.6     Mandatory Distributions. The Partnership shall make distributions from Available Cash
   Flow to Partners for the payment of taxes incurred by such Partner as a result of allocation of
   Profits to such Partner by the Partnership. The amount distributable with respect to any year shall
   be equal to the aggregate amount of U.S. Federal, state and local income taxes payable by the
   Partners with respect to the taxable income of the Partnership, assuming, for purposes of


                                    LIMITED PARTNERSHIP AGREEMENT
   07/25/2014                             Greystone EB-5 LLLP                                          9
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 10 of 28



    determining the amount of such distribution, that each Partner will be taxed on the net amount
    set forth in the Partner’s respective K-1 at the highest marginal individual Federal income tax
    rate for such year, and at the highest marginal individual state and local income tax rates
    applicable to any Partner for each such taxable year. Such distributions shall be made within 90
    days of the end of the Partnership’s fiscal year or such other time or times as may be determined
    by the General Partner.

    3.7     Record Date. All items of Partnership income, gain, loss and deduction shall be
    allocated, and all distributions shall be made, to the Persons shown on the records of the
    Partnership to have been Partners as of the last day of the taxable year for which the allocation or
    distribution is to be made. Notwithstanding the foregoing, if any Units in the Partnership shall be
    transferred during a taxable year, items of Partnership income, gain, loss and deduction for such
    period shall be allocated among the original Partners and the successor on the basis of the
    number of days each was a Partner during such period; provided, however, that if the Partnership
    has any extraordinary non-recurring items for the taxable year in which the transfer of Units
    occurs, such period shall be segregated into two or more segments in order to account for
    income, gain, loss, deductions or proceeds attributable to such extraordinary non-recurring items
    of the Partnership.

                                             ARTICLE 4
                                            MANAGEMENT

    4.1     The General Partner. The business and the affairs and all powers of the Partnership
    shall be exercised exclusively by the General Partner. The General Partner may resign at any
    time. In the event of resignation of the General Partner, the remaining Partners may elect one or
    more new General Partners by the vote of a Majority-In-Interest of the remaining Partners. If the
    General Partner is an individual, upon the death or incapacity of the General Partner, the
    personal representative of the General Partner shall appoint a new General Partner. If the General
    Partner is a legal entity, upon the liquidation or termination of the General Partner the remaining
    Partners shall elect one or more new General Partners by the vote of a Majority-In-Interest of the
    remaining Partners.

    4.2     Authority and Powers of the General Partner. The General Partner shall have the
    exclusive right and power to manage, operate and control the Partnership and to do all things and
    make all decisions necessary or appropriate to carry on the business and affairs of the
    Partnership. In the case of more than one General Partner, each General Partner shall vote, and a
    simple majority of votes shall prevail. In the case of a tie, South Atlantic Regional Center shall
    cast the tie-breaking vote. In addition to the specific rights and powers herein granted to the
    General Partner, the General Partner shall possess and enjoy and may exercise all the rights and
    powers of a General Partner under the Act, including the full and exclusive power and authority
    to act for and to bind the Partnership. The scope of the General Partner’s power and authority
    shall encompass all matters connected with or incident to the business of the Partnership,
    including but not limited to the power and authority:

    4.2.1 To spend and or invest the capital and revenue of the Partnership to maximize return to
    the Partnership, including the acquisition of the Partnership Property;


                                    LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                            Greystone EB-5 LLLP                                        10
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 11 of 28




    4.2.2 To manage, sell, develop, purchase, mortgage, improve, operate and dispose of
    Partnership Property;

    4.2.3 To employ persons, firms and/or corporations for the sale, operation, management,
    syndication and development of Partnership Property, including but not limited to sales agents,
    broker-dealers, attorneys and accountants;

    4.2.4 To employ agents, attorneys, accountants, engineers and other consultants or contractors
    who may be Affiliates of a Partner or the General Partner; however, any employment of such
    persons must be on terms not less favorable to the Partnership than those offered by unaffiliated
    persons for comparable services in the same area;

    4.2.5 To acquire and or sell Partnership Property or property in which the Partnership has an
    interest, lease real property, borrow on a secured or unsecured basis in the name of the
    Partnership, grant Partnership Property as security for a loan to the Partnership;

    4.2.6 To hire and fire employees, and appoint agents/representatives to manage the day-to-day
    operations of the Partnership;

    4.2.7 To execute, acknowledge and deliver any and all instruments to effectuate any of the
    foregoing powers and any other powers granted to the General Partner under the laws of the
    State of Florida or other provisions of this Agreement, and to take all other acts necessary,
    appropriate, or helpful for the operation of the Partnership business;

    4.2.8 To enter into such agreements and contracts with parties and to give such receipts,
    releases and discharges, with respect to the business of the Partnership, which the General
    Partner, in its sole discretion, deems necessary or appropriate to own, sell, improve, operate and
    dispose of Partnership Property or to effectively and properly perform its duties or exercise its
    powers hereunder;

    4.2.9 To purchase, at the expense of the Partnership, such liability and other insurance as the
    General Partner, in its sole discretion, deems advisable to protect the Partnership’s assets and
    business; however, the General Partner shall not be liable to the Partnership or the other Partners
    for failure to purchase any insurance, including earthquake insurance, unless such act or
    omission constitutes gross negligence or willful misconduct;

    4.2.10 To sue and be sued, complain, defend, settle, and/or compromise, with respect to any
    claim in favor of or against the Partnership, in the name and on behalf of the Partnership; and

    4.2.11 To grant Partnership Property as security for a loan to the Partnership, and sign all
    documents required to grant such security interests in Partnership property, without the
    signatures or consents of the Partners provided that such borrowing is in furtherance of the
    purpose of the Partnership.




                                    LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                            Greystone EB-5 LLLP                                       11
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 12 of 28



    4.3     Liability of the General Partner. A General Partner shall not have any liability to the
    Partnership or to any Partner for any mistakes or errors in judgment, or for any act or omission
    believed in good faith to be within the scope of authority conferred by this Agreement. A
    General Partner shall be liable only for acts and/or omissions involving intentional wrongdoing.
    Actions or omissions taken in reliance upon the advice of legal counsel that they are within the
    scope of a General Partner’s authority hereunder shall be conclusive evidence of good faith;
    provided, however, a General Partner shall not be required to procure such advice to be entitled
    to the benefit of this subparagraph.

    4.4     Time Devoted to Partnership; Other Ventures. The General Partner shall devote so
    much of their time to the business of the Partnership as in its judgment the conduct of the
    Partnership’s business reasonably requires. The General Partner may engage in business ventures
    and activities of any nature and description independently or with others, whether or not in
    competition with the business of the Partnership, and neither the Partnership nor any of the other
    Partners shall have any rights in and to such independent ventures and activities or the income or
    profits derived therefrom by reason of the acquisition of Units.

    4.5    Books and Records.

           (a) The General Partner shall maintain or cause to be maintained complete and accurate
           books of account (containing such information as shall be necessary to record allocations
           and distributions), and make such records and books of account available for inspection
           by any Partner, or any Partner’s duly authorized representative, during regular business
           hours and at the principal office of the Partnership, upon reasonable notice and for any
           purpose related to his or her ownership of Units.

           (b) Within sixty (60) days after the end of each calendar year, there shall be prepared and
           distributed to all Partners reasonable tax-reporting information, in sufficient detail to
           enable such Partner to prepare such Partner’s federal, state and local income tax returns.

           (c) Within ninety (90) days after the end of each calendar year, there shall be prepared
           and distributed to each Partner, a balance sheet, and a report of the receipts,
           disbursements, net profits and losses, and cash flow of the Partnership, and the share of
           the net profits and losses and cash flow of each Partner for such calendar year. Such
           balance sheet and report shall be prepared by the Partnership’s accountant in accordance
           with the method of accounting used by the Partnership for tax purposes.

    4.6    Tax Returns. The taxable year of the Partnership shall be the calendar year. The General
    Partner shall, at Partnership expense, cause the Partnership to prepare and file all tax returns
    required to be filed by the law for each fiscal year of the Partnership.

    4.7     Tax Elections and Adjustments. The General Partner is authorized to cause the
    Partnership to make, forego or revoke such elections or adjustments for federal income tax
    purposes as it deems necessary or advisable in its sole discretion, provided such elections or
    adjustments are consistent with federal income tax rules and principles, including but not limited
    to, in the event of a transfer of all or part of the Units of any Partner, an election pursuant to


                                    LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                            Greystone EB-5 LLLP                                      12
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 13 of 28



    Section 754 of the Code to adjust the basis of the assets of the Partnership or any similar
    provision enacted in lieu thereof. The Partners will, upon request, supply any information
    necessary to properly give effect to any such election or adjustment.

    4.8     Federal Income Tax Withholding. The General Partner is authorized to withhold any
    sums required by the Internal Revenue Code even if such withholding conflicts with any of the
    terms and conditions of this Agreement or otherwise affects distributions, allocations or
    payments to the Partners. In the event that the General Partner learns of a withholding obligation
    subsequent to the distribution to which the withholding obligation relates, the General Partner
    will issue an invoice to the Partner. If the invoice is not paid within sixty (60) days, the General
    Partner will charge the amount against the Partner’s Capital Account. This Section will survive
    the termination of a Partner’s status as a Partner.

                                            ARTICLE 5
                                         INDEMNIFICATION

    5.1     Third Party Actions. The Partnership may indemnify any person who was or is a party
    or is threatened to be made a party to any threatened, pending or completed action, suit or
    proceeding, whether civil, criminal, administrative, or investigative, including all appeals (other
    than an action, suit or proceeding by or in the right of the Partnership) by reason of the fact that
    he is or was a partner, officer or employee of the Partnership, or is or was serving at the request
    of the Partnership as a partner, trustee, officer or employee of another company, partnership,
    joint venture, trust or other enterprise, against expenses (including attorneys’ fees), judgments,
    decrees, fines, penalties and amounts paid in settlement actually and reasonably incurred by him
    in connection with such action, suit or proceeding if he acted in good faith and in a manner
    which he reasonably believed to be in or not opposed to the best interests of the Partnership and,
    with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct
    was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement,
    conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
    presumption that the person did not act in good faith and in a manner which he reasonably
    believed to be in or not opposed to the best interest of the Partnership and, with respect to any
    criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

    5.2     Derivative Actions. The Partnership may indemnify any person who was or is a party or
    is threatened to be made a party to any threatened, pending or completed action or suit, including
    all appeals, by or in the right of the Partnership to procure a judgment in its favor by reason of
    the fact that he is or was a limited partner or general partner, officer or employee of the
    Partnership, or is or was serving at the request of the Partnership as a member, General Partner,
    trustee, officer or employee of another company, partnership, joint venture, trust or other
    enterprise, against expenses (including attorneys’ fees) actually and reasonably incurred by him
    in connection with the defense or settlement of such action or suit if he acted in good faith and in
    a manner he reasonably believed to be in or not opposed to the best interests of the Partnership,
    except that no indemnification shall be made in respect of any claim, issue or matter as to which
    such person shall have been finally adjudged to be liable for negligence or misconduct in the
    performance of his duty to the Partnership unless and only to the extent that the court in which
    such action or suit was brought shall determine upon application that, despite the adjudication of


                                    LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                            Greystone EB-5 LLLP                                        13
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 14 of 28



    liability but in view of all the circumstances of the case, such person is fairly and reasonably
    entitled to indemnity for such expenses as the court shall deem proper.

    5.3    Rights After Successful Defense. To the extent that a Partner, General Partner, officer or
    employee has been successful on the merits or otherwise in defense of any action, suit or
    proceeding referred to in Section 5.1 or 5.2, or in defense of any claim, issue or matter therein,
    he shall be indemnified against expenses (including attorneys’ fees) actually and reasonably
    incurred by him in connection therewith.

    5.4    Other Determination of Rights. Except in a situation governed by Section 5.3, any
    indemnification under Section 5.1 or 5.2 (unless ordered by a court) shall be made by the
    Partnership only as authorized in the specific case upon a determination that indemnification of
    the Partner, General Partner, officer or employee is proper in the circumstances because he has
    met the applicable standard of conduct set forth in Section 5.1 or 5.2. Such determination shall
    be made by the General Partner.

    5.5     Advances of Expenses. Expenses of each person indemnified hereunder incurred in
    defending a civil, criminal, administrative or investigative action, suit or proceeding (including
    all appeals), or threat thereof, may be paid by the Partnership in advance of the final disposition
    of such action, suit or proceeding as authorized by the General Partner upon receipt of an
    undertaking by or on behalf of the Partner, General Partner, officer or employee, to repay such
    amount unless it shall ultimately be determined that he is entitled to be indemnified by the
    Partnership.

    5.6     Nonexclusiveness; Heirs. The indemnification provided by this Article shall not be
    deemed exclusive of any other rights to which those seeking indemnification may be entitled as a
    matter of law or under the Certificate of Limited Partnership, or any agreement, any insurance
    purchased by the Partnership, or otherwise, both as to action in his official capacity and as to
    action in another capacity while holding such office, and shall continue as to a person who has
    ceased to be a Partner, General Partner, officer or employee and shall inure to the benefit of the
    heirs, executors and administrators of such a person.

    5.7    Purchase of Insurance. The Partnership may purchase and maintain insurance on behalf
    of any person who is or was a Partner, General Partner, officer or employee of the Partnership, or
    is or was serving at the request of the Partnership as a General Partner, officer or employee of
    another company, partnership, joint venture, trust or other enterprise against any liability asserted
    against him and incurred by him in any such capacity, or arising out of his status as such,
    whether or not the Partnership would have the power to indemnify him against such liability
    under the provisions of this Article or of the Act.

                                               ARTICLE 6
                                               EXPENSES

    6.1   Partnership Expenses. The Partnership shall pay all costs and expenses related to the
    conduct of its business, including those relating to investing in Qualifying Investments, which
    may include, but are not limited to: (1) All costs of personnel employed by the Partnership or


                                     LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                             Greystone EB-5 LLLP                                        14
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 15 of 28



    performing services for the Partnership; (2) All costs of borrowed money including repayment of
    advances to the Partnership made by a Partner; (3) All administrative costs, including fees
    charged by the Regional Center in connection with administration of the Project, legal, audit,
    accounting, brokerage and other fees; (4) Printing and other expenses and taxes incurred in
    connection with the issuance, distribution, transfer, registration and recording of documents
    evidencing ownership of Units of the Partnership or in connection with the business of the
    Partnership; (5) Fees and expenses paid to contractors, mortgage bankers, brokers and services,
    leasing agents, consultants, on-site General Partners, real estate brokers, insurance brokers and
    other agents, including Affiliates of the Partnership, the General Partner or any Partner; (6)
    Expenses in connection with the acquisition, preparation, operation, improvement, development,
    disposition, replacement, alteration, repair, remodeling, refurbishment, leasing, and financing
    and refinancing of Partnership property; (7) The cost of insurance obtained in connection with
    the business of the Partnership; (8) Expenses of organizing, revising, amending, converting,
    modifying or terminating the Partnership; (9) Expenses in connection with distributions made by
    the Partnership to, and communications and bookkeeping and clerical work necessary in
    maintaining relations with, Partners; (10) Expenses in connection with preparing and mailing
    reports required to be furnished to Partners for required tax reporting, or other purposes which
    the General Partner deems appropriate; (11) Costs incurred in connection with any litigation,
    including any examination or audits by regulatory agencies; and (12) Costs of preparation and
    dissemination of informational material and documentation relating to potential sale, refinancing
    or other disposition of Partnership property.

                                               ARTICLE 7
                                               PARTNERS

    7.1    Partners. The General Partner shall maintain a current list setting forth the full name, last
    known mailing address, and the number and class of Units of each current and former Partner of
    the Partnership. This information is reflected on Schedule A of this Agreement and is hereby
    made a part hereof. With each change in the Partnership’s Partners (or any information on
    Schedule A), the Partnership shall revise such list to reflect such changes. Partners shall have
    only the rights and powers set forth in this Agreement unless otherwise provided by the Act.

    7.2     General Partners. The Partnership shall at all times have at least one General Partner, as
    defined by the Act, that is subject to the liabilities of a partner in a partnership without limited
    partners to persons other than the partnership and other partners. The initial General Partners
    shall be listed in Schedule A as amended from time to time.

    7.3     Limited Partners. The Partnership shall at all times have at least one limited partner as
    defined by the Act. The Limited Partners of the Partnership shall be listed in Schedule A, as
    amended from time to time. The Partnership shall have two classes of limited partners unless and
    until one or more additional classes are authorized by the General Partner. EB-5 Limited Partners
    (EB5LP) shall constitute a class of Limited Partners that shall have all of the rights of a Limited
    Partner set forth herein in addition to the right to Preferred Returns.

    7.4    Meetings. Meetings of the Partners may be called only by the General Partner. Not less
    than seven or more than sixty days before the date fixed for a meeting of Partners, written notice


                                    LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                            Greystone EB-5 LLLP                                        15
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 16 of 28



    stating the time and place of the meeting, and in the case of a special meeting the purposes of
    such meeting, shall be given by or at the direction of the General Partner. The notice shall be
    given by personal delivery or by mail to each Partner entitled to notice of the meeting who is of
    record as of the day next preceding the day on which notice is given or, if a record date therefor
    is duly fixed, of record as of said date; if mailed, the notice shall be addressed to the Partners at
    their respective addresses as they appear on the records of the Partnership. Notice of the time,
    place and purposes of any meeting of Partners may be waived in writing, either before or after
    the holding of such meeting, by any Partners, which writing shall be filed with or entered upon
    the records of the meeting. The attendance of any Partners at any such meeting without
    protesting the lack of proper notice, prior to or at the commencement of the meeting, shall be
    deemed to have waived notice of such meeting.

    7.5     Quorum; Adjournment. At any meeting of Partners, whether present in person or by
    proxy, a Majority-In-Interest of Partners shall constitute a quorum for such meeting; provided,
    however, that no action required by law or by the Certificate of Limited Partnership to be
    authorized or taken by a designated proportion of the Percentage Interests of the Partnership, or a
    particular class thereof, may be authorized or taken by a lesser proportion; and provided, further,
    that the holders of a majority of the Percentage Interests represented thereat, whether or not a
    quorum is present, may adjourn such meeting from time to time; if any meeting is adjourned,
    notice of such adjournment need not be given if the time and place to which such meeting is
    adjourned are fixed and announced at such meeting. If permitted by the General Partner, Partners
    may participate in any meeting through telephonic or similar communications equipment by
    means of which all persons participating in the meeting can hear one another, and such
    participation shall constitute presence in person at such meeting.

    7.6     Voting of Limited Partners. On any matter presented by the General Partner, in its sole
    discretion, to the Limited Partners or any class thereof for their vote, each Limited Partner shall
    have one vote for each Unit owned by him. Limited Partners entitled to vote or to act with
    respect to Units in the Partnership may vote or act in person or by proxy. The person appointed
    as proxy need not be a Limited Partner. Unless the writing appointing a proxy otherwise
    provides, the presence at a meeting of the person having appointed a proxy shall not operate to
    revoke the appointment. Notice to the Partnership, in writing or in open meeting, of the
    revocation of the appointment of a proxy shall not affect any vote or act previously taken or
    authorized. The following actions shall require the approval of Limited Partners holding a
    majority of the then outstanding Units held by Limited Partners: (i) any modification to this
    Agreement materially changing the rights of the Limited Partners; and (ii) dissolution of the
    Company prior to the end of the fifth year after admission of the last EB-5 Limited Partner.

    7.7     Action Without a Meeting. Any action which may be authorized or taken at a meeting
    of Partners may be authorized or taken without a meeting in a writing or writings signed by all of
    the Partners entitled to vote on such matter, which writing or writings shall be filed with or
    entered upon the records of the Partnership. A facsimile, photographic, photostatic or similar
    transmission or reproduction of a writing signed by a Partner, shall be regarded as signed by the
    Partner for purposes of this Section.




                                     LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                             Greystone EB-5 LLLP                                        16
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 17 of 28



                                           ARTICLE 8
                                   RESTRICTIONS ON TRANSFER

    8.1     Transfers. No EB-5 Limited Partner may voluntarily Transfer all, or any portion of, or
    any interest or rights in, his/her Partnership Interest. Each EB-5 Limited Partner acknowledges
    the reasonableness of this prohibition in view of the purposes of the Partnership and the
    relationship of the Partners. The voluntary Transfer of any Partnership Interests, including
    Economic Interests, in violation of the prohibition contained in this Section 8.1 shall be deemed
    invalid, null and void, and of no force or effect. Any Person to whom Partnership Interests are
    attempted to be transferred in violation of this Section 8.1 shall not be entitled to vote, receive
    distributions from the Partnership, or have any other rights in or with respect to the Partnership
    Interests. All Partners other than EB-5 Limited Partners may freely transfer his/her Units with
    consent of the General Partner.

    8.2      Voluntary Withdrawal. No Limited Partner shall have the right or power to Voluntarily
    Withdraw from the Partnership. Any Voluntary Withdrawal in violation of this Agreement shall
    entitle the Partnership to damages for breach, which may be offset against the amounts otherwise
    distributable to such Limited Partner.

    8.3     Involuntary Withdrawal. Immediately upon the occurrence of an Involuntary
    Withdrawal, the successor of the withdrawing Partner shall thereupon become an Interest Holder,
    but shall not become a Partner. The successor Interest Holder shall have all the rights of an
    Interest Holder, but shall not be entitled by reason of the withdrawal to receive in liquidation of
    the Partnership Interest, the fair market value of the withdrawing Partner’s Economic Interest.

    8.4    Right of First Refusal.

    8.4.1 Voluntary Transfer. If any EB-5 Limited Partner intends to transfer his or her Units or
    any part thereof to any person or entity, after obtaining approval required hereunder, such Partner
    shall give written notice to the Partnership of his intention so to transfer. The notice, in addition
    to stating the fact of the intention to transfer a Partnership Interest, shall describe (i) the
    Partnership Interest to be transferred, (ii) the name, business and residence address of the
    proposed transferee, (iii) whether or not the transfer is for valuable consideration, and (iv) if so,
    the amount of the consideration and the other terms of the sale. The Partnership shall promptly
    send a copy of such notice to all other Partners.

    8.4.2 Partnership Option. Within thirty (30) days after the receipt by the Partnership of the
    notice of intention to transfer Units, the Partnership may exercise an option, which is hereby
    granted by the Partner intending to Transfer his or her Units, to purchase the Units proposed to
    be transferred, for the price and upon the other terms hereinafter provided. The Partnership may,
    at its election, terminate its option period by giving a notice to the selling Partner and all other
    Partners that the Partnership has elected not to exercise its option granted in this Section 8.4.2.

    8.4.3 General Partner Option. In the event that the option granted to the Partnership in
    Section 8.4.2 is not exercised in its entirety, then the remaining General Partner(s) of the
    Partnership may, within the earlier of (i) sixty (60) days from receipt of notice of intention to


                                     LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                             Greystone EB-5 LLLP                                        17
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 18 of 28



    transfer from the transferring General Partner, or (ii) thirty (30) days from receipt of notice that
    the Partnership has elected not to exercise its option, exercise an option which is hereby granted,
    to purchase all of the Units for the price and upon the other terms hereinafter provided. If more
    than one General Partner exercises the option hereunder, such General Partners (hereinafter, the
    “Participating General Partners”) shall be entitled to purchase a proportion of the Units
    proposed to be transferred determined by a fraction, the numerator of which shall be equal to the
    Units owned by each such Participating General Partner and the denominator of which shall be
    equal to the aggregate Units owned by all Participating General Partners, or such other
    proportion of such Units as shall be agreed upon in writing by all Participating General Partners.
    The option granted to the General Partners in this Section 8.4.3 shall expire at the end of the
    option period herein granted if options for all of the Units are not exercised by the last date of
    such option period.

    8.4.4 Limited Partner Option. In the event that the option granted to the Partnership in
    Section 8.4.2 is not exercised in its entirety, and the option granted to the General Partner in
    Section 8.4.3 is not exercised in its entirety, then the remaining Limited Partners of the
    Partnership may, within the earlier of:

           (i)     seventy five (75) days from receipt of notice of intention to transfer from the
           transferring Partner, or

           (ii)     thirty (30) days from receipt of notice that the General Partners have elected not
           to exercise their option, exercise an option which is hereby granted, to purchase all of the
           Units for the price and upon the other terms hereinafter provided. If more than one
           Limited Partner exercises the option hereunder, such Limited Partners (hereinafter, the
           “Participating Limited Partners”) shall be entitled to purchase a proportion of the
           Units proposed to be transferred determined by a fraction, the numerator of which shall
           be equal to the Units owned by each such Participating Limited Partner and the
           denominator of which shall be equal to the aggregate Units owned by all Participating
           Limited Partners, or such other proportion of such Units as shall be agreed upon in
           writing by all Participating Limited Partners. The option granted to the Limited Partners
           in this Section 8.4.4 shall expire at the end of the option period herein granted if options
           for all of the Units are not exercised by the last date of such option period.

    8.4.5 Involuntary Transfer. If a Partner’s Units are transferred by operation of law to any
    person (such as, but not limited to, a deceased Partner’s estate, a Partner’s trustee in bankruptcy,
    a purchaser at any creditor’s or court sale or the guardian or conservator of an incompetent
    Partner), the Partnership within forty-five (45) days of the receipt by it of actual notice of the
    transfer may exercise its option, which is hereby granted, and, if not exercised by the
    Partnership, the General Partners within sixty (60) days of the receipt of actual notice of the
    transfer may exercise their respective options, which are hereby granted, and if not exercised by
    the General Partner, the Limited Partners within seventy-five (75) days of receipt of actual notice
    of the transfer may exercise their respective options, which are hereby granted to purchase the
    Units so transferred for the price determined pursuant to Section 8.4.9 below and in the same
    manner as provided in Sections 8.4.2, 8.4.3 and 8.4.4 with respect to Units proposed to be
    transferred.


                                    LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                            Greystone EB-5 LLLP                                        18
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 19 of 28




    8.4.6 Exercise of Options. The purchase options granted in this Section 8.4 shall be exercised
    by delivery of written notice of exercise within the time periods provided in said section to the
    transferring Partner and/or the proposed transferee in the case of a transfer pursuant to Section
    8.4.2, 8.4.3 or 8.4.4, as the case may be.

    8.4.7 Failure to Exercise Option. If the purchase options are not exercised in compliance with
    this Section 8.4, then the Units may be transferred to the proposed transferee named in the notice
    required by Section 8.4.1, and upon the terms therein stated, or to the transferee in the case of an
    Involuntary Withdrawal, within thirty (30) days after the expiration of the option period granted
    in Section 8.4.4. In the case of a Transfer as the result of an Involuntary Withdrawal, unless
    otherwise prohibited therein, the Units, after the expiration of the option periods set forth therein
    shall, in the hands of the transferee, be subject to the provisions of this Agreement. A subsequent
    transferee under Section 8.4 shall thereafter be subject to the terms of this Agreement as if such
    transferee had originally executed it. Unless and until admitted as a Partner, any transferee of any
    Partnership Interest or portion thereof, shall be merely an Interest Holder and subject to the terms
    of this Agreement.

    8.4.8 Transfers Not in Compliance with this Section. If a Transfer is not upon the terms or is
    not to the transferee stated in the notice required of the transferring Partner by Section 8.4.1, or is
    not within the time periods provided, or the transferor, after the transfer, reacquires the
    transferred Partnership Interest, the Partnership Interest transferred shall remain subject to this
    Partnership Agreement as if no transfer had been made.

    8.4.9   Fair Market Value.

    8.4.9.1 The value of each Unit to be purchased and sold upon exercise of the option granted in
    Section 8.4.5 shall be its Fair Market Value determined pursuant to an independent appraisal
    performed by an independent appraisal firm qualified in valuing interests in comparable
    companies in the same industry to determine the Fair Market Value and to prepare a written
    appraisal of any Units to be repurchased upon exercise of the option granted in Section 8.4.5.
    Without limiting the appraiser’s consideration of any particular relevant fact in preparing its
    appraisal, the appraiser shall take into account (i) the criteria discussed in the previous sentence
    in determining the Fair Market Value of any Units (or portion thereof), (ii) the fact that only the
    Economic Interest is being transferred, if applicable, and (iii) in such a case, the transferring
    Partner’s death. The Fair Market Value of the Units shall be determined as of the last day of the
    month preceding the month in which the transfer of the Partnership Interest occurred, unless the
    transfer shall have occurred within three (3) months prior to or within three (3) months after the
    end of a fiscal year of the Partnership, in which case Fair Market Value shall be determined as of
    the last day of such fiscal year.

    8.4.9.2 In the event the transferee disagrees with the Fair Market Value determined by the
    independent appraiser pursuant to Section 8.4.9.1, such transferee shall notify the remaining
    Partners in writing within thirty (30) days after such transferee receives the notice from
    remaining Partners of the determination of Fair Market Value prescribed in Section 8.4.8.1
    above. If the remaining Partners and such transferee cannot agree on such Fair Market Value


                                     LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                             Greystone EB-5 LLLP                                          19
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 20 of 28



    within thirty (30) days after the receipt by the remaining Partners of the transferee’s notice
    disagreeing with such determination, then the issue shall be referred to two (2) appraisers, one of
    which shall be the remaining Partner’s existing appraiser and one of which shall be selected by
    the transferee. If such appraisers cannot agree upon a Fair Market Value within thirty (30) days
    after they are appointed as provided for above, then the issue shall be referred to an appraiser
    selected by the appraisers selected by the remaining Partners and the transferee. The parties to
    the dispute shall cause such additional appraiser to render within thirty (30) days after its
    appointment a decision regarding the Fair Market Value, such decision shall be binding on the
    parties to the dispute for the purpose of this Section 8.4.9.

    8.4.9.3 The Partnership shall bear the fees and expenses of the appraiser selected by the
    remaining Partner under Section 8.4.9.1. The Partnership shall also bear the fees and expenses of
    the appraiser selected by the transferee and the additional appraiser selected under Section
    8.4.9.2 in the event the Fair Market Value finally determined pursuant to Section 8.4.9.2 is more
    than 10% greater than the Fair Market Value initially proposed by the remaining Partners (or an
    appraiser chosen by the General Partner under Section 8.4.9.2); and, provided, further, however,
    that if the Fair Market Value of the Units of more than one transferring Partner is the subject of
    any appraiser’s determination under this Section 8.4.9, then each transferee shall pay his or her
    pro rata share (based upon the Fair Market Value of all such transferees’ interests) of the fees
    and expenses, if any, required to be borne by such transferees under this Section 8.4.9.

    8.4.9.4 Notwithstanding anything to the contrary herein, no payment of the purchase price under
    this Article 8 may be made to any selling Partner or his or her legal representatives to the extent
    the remaining Partners determine that (a) such payment would cause an event of default or
    potential event of default to occur under the terms of any credit agreement to which the
    Partnership is a party, (b) the Partnership is unable to fund such payment out of available cash or
    secure reasonable financing to make such payment, or (c) such payment would otherwise have a
    materially negative impact on the Partnership or its business. In such circumstance, the
    Partnership agrees that it shall use its good- faith efforts to (a) have such default or potential
    event of default waived with respect to such payment, (b) secure such reasonable financing, or
    (c) pay that portion of such payment that does not cause a materially negative impact on the
    Partnership or its business and pay the remainder of any such payment as soon as practicable
    without causing such a materially negative impact. In addition, each selling Partner hereby
    agrees and acknowledges that the right to receive any payment of purchase price shall be
    forfeited by such selling Partner if prior to the making of such payment the remaining Partners
    determine that the selling Partner has breached the terms of this Partnership Agreement (which
    breach remains uncured).

    8.4.10 Purchase Price. The price of each Unit to be purchased and sold under this Agreement
    shall be as follows:

    8.4.10.1 A purchase of Units pursuant to the options granted under Sections 8.4.2, 8.4.3 or 8.4.
    shall be the consideration set forth in the notice required of a selling Partner by Section 8.4.1.




                                    LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                            Greystone EB-5 LLLP                                       20
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 21 of 28



    8.4.10.2 Subject to 8.4.10.3, a purchase of Units pursuant to the option granted under Section
    8.4.5 shall be for a price equal to one hundred (100%) percent of the Fair Market Value of Units
    established under Section 8.4.9.

    8.4.10.3 Notwithstanding the foregoing, or any other terms of this Agreement, a purchase of
    Units of an EB-5 Limited Partner pursuant to the option granted under Section 8.4.5 shall be for
    a price equal to the sum of such EB-5 Limited Partner’s Adjusted Capital Contribution and
    accrued unpaid Preferred Returns less any amounts due to the Partnership by the EB-5 Limited
    Partner.

    8.4.11 Closing; Payment of the Purchase Price. The purchase price for Units shall be paid in
    cash. Unless otherwise agreed by the parties, the closing of the sale and purchase of Units shall
    take place on the later of thirty (30) days after the delivery to the selling Partner or the transferee
    of the written notice by the Partnership of its exercise of the option to purchase the selling
    Partner’s Units or thirty (30) days after the date on which Fair Market Value is determined
    pursuant to Section 8.4.9 above.

    8.5     Effect of Assignment. A Partner shall cease to be a Partner of the Partnership and to
    have the power to exercise any rights or powers of a Partner upon transfer of all of the Partner’s
    Units in the Partnership.

    8.6    Rights of Interest Holders. Interest Holders have no voting rights in the Partnership and
    are only entitled to the Economic Interest attributable to the Units transferred, subject to the
    terms and conditions of this Agreement.

    8.7     Admission of Additional Partners. A Person may be admitted as a Partner and, upon
    such admission, shall be admitted to all the rights of a Partner upon approval of the General
    Partner. The General Partner may grant or withhold the approval of such admission in their sole
    and absolute discretion. If so admitted, such newly admitted Partner shall have all the rights and
    powers and be subject to all the restrictions and liabilities of the Partnership Interest assigned.
    The admission of an Interest Holder to Partnership, without more, shall not release the Partner
    originally assigning the Partnership Interest from any liability to the Partnership that may have
    existed prior to the admission of the Interest Holder as a Partner of the Partnership. No Partners
    admitted after the date of this Agreement shall be entitled to any retroactive allocation of losses,
    income or expense deductions incurred by the Partnership. The General Partner may, at the time
    a Partner is admitted, close the books and records of the Partnership (as though the Fiscal Year
    had ended) or make pro rata allocations of loss, income and expense deductions to such Partner
    for that portion of the Fiscal Year in which such Partner was admitted in accordance with the
    Code.

                                               ARTICLE 9
                                             TERMINATION

    9.1 Termination of Interest. The Partnership Interest of each EB-5 Limited Partner shall be
    terminated by (a) dissolution of the Partnership as provided in this Agreement and distribution of
    the proceeds of liquidation in accordance herewith; (b) the Agreement of an EB-5 Limited


                                     LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                             Greystone EB-5 LLLP                                          21
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 22 of 28



    Partner, or his/her personal representative, and the General Partners; or (c) the return of the
    Capital Contributions and payment of all accrued unpaid Preferred Returns to such EB-5 Limited
    Partner.

                                          ARTICLE 10
                                  DISSOLUTION AND WINDING UP

    10.1 Termination of the Partnership. The Partnership shall be terminated and dissolved
    upon the first to occur of the following: If the Partnership then has any EB-5 Partners (a) upon
    vote of a Majority-In-Interest of the Partners; or (b) upon the sale of all or substantially all the
    assets of the Partnership; and if there are then no EB-5 Partners of the Partnership (a) upon vote
    of the General Partner, or (b) upon sale of all or substantially all of the assets of the Partnership.

    10.2 Winding Up. Upon the termination of the Partnership pursuant to Section 10.1 above, a
    full and general accounting shall be taken of the Partnership’s business, and the affairs of the
    Partnership shall be wound up. Any profits earned or losses incurred since the last previous
    accounting shall be allocated among, or borne by, the Partners in accordance with the provisions
    of Section 3.1 above. The General Partner shall, with reasonable time allotted for constraints of
    liquidating property that may be illiquid in nature, wind up and liquidate the Partnership by
    selling the Partnership’s assets, or by distributing such assets in kind, subject to the Partnership’s
    liabilities, or by a combination thereof, as determined by the General Partner. The proceeds of
    such liquidation shall be applied and distributed in the following order of priority, by the end of
    the taxable year during which the liquidation occurs (or, if later, within ninety (90) days after the
    date of the liquidation): (a) to the payment of any debts and liabilities of the Partnership; (b) to
    the setting up of any reserve which the General Partner shall reasonably deem necessary to
    provide for any contingent or unforeseen liabilities or obligations of the Partnership, with any
    excess in such reserve remaining after such liabilities are satisfied to be distributed as soon as
    practicable in the manner hereinafter set forth; and (c) thereafter, the balance of the proceeds, if
    any, shall be distributed in the same manner as Available Cash Flow, after taking into account all
    capital account adjustments for the Partnership’s taxable year during which such liquidation
    occurs. For purposes of this subsection, a liquidation of the Partnership shall mean a liquidation
    as defined in Section 1.704-1(b)(2)(ii)(g) of the Regulations.

    10.3 Statement. The Partners shall be furnished with a statement prepared by the
    Partnership’s accountants, which shall set forth the assets and liabilities of the Partnership as of
    the date of complete liquidation.

    10.4 Return of Capital Contributions. Notwithstanding anything in this Agreement to the
    contrary, neither the General Partner nor any other Partner shall be personally liable for the
    return of the Capital Contributions of any Partner, or any portion thereof, it being expressly
    understood that any such return of the Capital Contributions of the Partners shall be made solely
    from Partnership assets.




                                     LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                             Greystone EB-5 LLLP                                         22
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 23 of 28



                                       ARTICLE 11
                            DISCLOSURES AND REPRESENTATIONS

    11.1 Disclosure by Partnership. In connection with the offer and sale of Units to Limited
    Partners hereunder, the Partnership hereby discloses that the Units have not been registered
    under the Federal Securities Act of 1933, as amended (the “Securities Act”), and are being
    offered and sold by the Partnership pursuant to one or more exemptions from registration under
    the Securities Act, including the exemption provided by Section 4(2) of the Securities Act,
    Regulation D promulgated thereunder, and exemptions available under applicable state securities
    laws and regulations.

    11.2 Representations and Warranties of the Limited Partners. In connection with a
    Limited Partner’s purchase of Units in the Partnership, each Limited Partner represents and
    warrants, which representations and warranties shall survive the consummation of the Limited
    Partner’s purchase of such Units, as follows: (a) the Limited Partner’s principal residence is
    located within the country, state/province and at the address listed in Schedule A hereto; (b) the
    Limited Partner is aware that no market exists for the resale of Units; (c) the Limited Partner is
    purchasing the Units for investment and not for the distribution; (d) the Limited Partner is aware
    of all restrictions imposed by the Partnership on the sale or transfer of the Units, including, but
    not limited to, any restrictive legends appearing on the certificate(s) and/or other document(s)
    evidencing the Units; (e) the Limited Partner acknowledges and understands that the Partnership
    has been organized with the intention that it qualify for taxation as a partnership for U.S. federal
    income tax purposes. The Limited Partner acknowledges that the provisions of Subchapter K of
    the Code, and the Regulations promulgated thereunder will apply to the Partnership, and intend
    that the allocations of taxable income and loss, distributions to the Limited Partners and
    maintenance of Capital Accounts all conform to the requirements of the Code and the applicable
    Regulations; (f) the Limited Partner has full legal capacity to execute and agree to this
    Agreement and to perform his obligations hereunder; (g) the Limited Partner has duly executed
    and delivered this Agreement; (h) the Limited Partner’s authorization, execution, delivery and
    performance of this Agreement do not conflict with any other material agreement or arrangement
    to which that Limited Partner is a party or by which he is bound or with any law or regulation to
    which that Limited Partner is subject; and (i) this Agreement constitutes the valid, binding and
    enforceable agreement of that Limited Partner, except to the extent such enforceability may be
    limited by the effect of bankruptcy, insolvency, reorganization, moratorium and similar laws
    from time to time in effect relating to the rights and remedies of creditors, as well as general
    principles of equity (regardless of whether considered in a proceeding in equity or in law).

                                            ARTICLE 12
                                          MISCELLANEOUS

    12.1 Endorsement. Upon the execution of this Agreement, any certificate or certificates
    evidencing the Units in the Partnership shall be endorsed, as follows:

           “The Units represented by this certificate are subject to the terms and conditions
           of a Limited Partnership Agreement, among the original owner of record and the
           other partners of the Partnership. Any purchaser or transferee of these Units is


                                    LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                            Greystone EB-5 LLLP                                        23
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 24 of 28



           bound by the agreement and shall be considered a party to the agreement. The
           Partnership will mail to the holder of this certificate, without charge, a copy of
           such agreement within five (5) days after receiving a written request therefor.”

    The foregoing endorsement shall also include such other legends and notices as the General
    Partner deems necessary and appropriate.

    After endorsement, the certificate or certificates shall be delivered to the Partners who shall,
    subject to the terms of this Agreement, be entitled to exercise all rights of ownership of such
    Partnership Units. The Partnership agrees that it will cause a similar endorsement to be placed on
    all certificates hereafter issued by it and which are subject to the provisions of this Agreement.

    12.2 Tax Matters. The General Partner shall direct Tax Matters of the Partnership, as
    provided in Regulations issued pursuant to Section 6231 of the Code. Each Partner, by the
    execution of this Agreement, consents to such designation and agrees to execute, certify,
    acknowledge, deliver, swear to, file and record at the appropriate public offices such documents
    as may be necessary or appropriate to evidence such consent. The Partnership shall indemnify
    and reimburse the General Partner for all expenses, including legal and accounting fees, claims,
    liabilities, losses and damages incurred in connection with any administrative or judicial
    proceeding with respect to the tax liability of the Partners. The payment of all such expenses
    shall be made before any distributions to Partners are made by the Partnership. The taking of any
    action and the incurring of any expense by the General Partner in connection with any such
    proceeding, except to the extent required by law, is a matter in the sole discretion of the General
    Partner.

    12.3 Amendments. Except as provided herein, this Agreement may be amended only with the
    written approval of all of the Partners.

    12.4 Notices. All notices, consents or other instruments hereunder shall be in writing and
    mailed by United States mail, postage prepaid, and shall be directed to the parties hereto at the
    last addresses of the parties furnished by them in writing to the Partnership, and to the
    Partnership at its principal office. The Partnership and/or any Partner shall have the right to
    designate a new address for receipt of notices by notice addressed to the Partners and the
    Partnership and mailed as aforesaid. Such notices shall be made a permanent part of the
    Partnership records.

    12.5 Obligations and Rights of Transferees. Any person who acquires in any manner
    whatsoever any interest in the Partnership, irrespective of whether such person has accepted and
    assumed in writing the terms and provisions of this Agreement, shall be deemed by the
    acceptance of the benefit of the acquisition thereof to have agreed to be subject to, and to be
    bound by, all the obligations of this Agreement with the same force and effect as any predecessor
    in interest of such person.

    12.6 Benefit and Binding Effect. This Agreement shall inure to the benefit of, and be binding
    upon, the parties hereto and their respective next of kin, legatees, administrators, executors, legal
    representatives, nominees, successors and permitted assigns.


                                     LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                             Greystone EB-5 LLLP                                        24
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 25 of 28




    12.7 Integration. This Agreement constitutes the entire agreement among the parties hereto
    pertaining to the subject matter hereof, and supersedes all prior and contemporaneous
    agreements and understandings of the parties in connection therewith.

    12.8 Governing Law. This Agreement and the rights of all parties hereunder shall be
    governed by, and construed in accordance with, the laws of the State of Florida, without regard
    to the conflicts of laws principles thereof.

    12.9 Counterparts. This Agreement may be executed in several counterparts, each of which
    shall be considered an original when executed by one or more of the Partners.

    12.10 Reports to Limited Partners. As soon as reasonably practicable after the date when an
    Limited Partner has made his/her Capital Contribution to the Partnership in full and has
    otherwise complied with its obligations under this Agreement, the Partnership shall provide such
    Limited Partner or its designated immigration counsel with the copies of the following
    information: (a) A copy of the USCIS letter of designation of South Atlantic Regional Center as
    a regional center under the EB-5 Program; (b) A copy of the approved regional center narrative
    proposal and business plan submitted to USCIS by the Regional Center; (c) A copy of approved
    econometric reports which, taken together, conclude that the investments to be made by the
    Partnership from the Capital Contributions of the Limited Partners are Qualified Investments -
    they will generate full-time employment positions, either directly or indirectly, for not fewer than
    ten U.S. workers per EB-5 Limited Partner whose Capital Contributions have been so applied;
    (d) Documented evidence that the location of the Partnership’s investment of an EB-5 Limited
    Partner’s Capital Contribution is within a “targeted employment area” as defined by the USCIS;
    and (e) A copy of the Partnership’s Limited Partnership Agreement, including the Schedules
    thereto, evidencing that the EB-5 Limited Partner has invested at least the EB-5 Minimum
    Capital Requirement and that such investment is “at risk.”

    12.11 Severability. If any provision of this Agreement is declared by any court of competent
    jurisdiction to be invalid or unenforceable such invalidity or unenforceability shall not affect the
    remaining provisions of this Agreement. If such invalidity or unenforceability is due to the
    court’s determination that the provision’s scope is excessively broad or restrictive under
    applicable law then in effect, the parties hereby jointly request that such provision be construed
    by modifying its scope so as to be enforceable to the fullest extent of applicable law then in
    effect. If any provision is held to be invalid or unenforceable with respect to a particular
    circumstance, such provision shall nevertheless remain in full force and effect in all other
    circumstances.

    12.12 No Waiver. The waiver by any party hereto of any breach of any provision of this
    Agreement shall not be deemed a continuing waiver, and shall not affect any subsequent breach
    of the same or different provisions of this Agreement.

    12.13 Further Assurances. Subject to the terms and conditions herein provided, each of the
    parties hereto agrees to use all commercially reasonable efforts to take, or cause to be taken, all
    action and to do, or cause to be done, all things necessary, proper or advisable to consummate


                                    LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                            Greystone EB-5 LLLP                                        25
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 26 of 28



    and make effective as promptly as practicable the transactions contemplated by this Agreement,
    including using all commercially reasonable efforts to remove any legal impediment to the
    consummation or effectiveness of such transactions and to obtain any consents and approvals
    required under this Agreement.

    12.14 Neutral Construction. The construction and interpretation of any clause or provision of
    this Agreement shall be construed without regard to the identity of the party that prepared this
    Agreement, and no presumption shall arise as a result that this Agreement was prepared by one
    party or the other.

    12.15 Attorneys’ Fees. In the event a dispute arises regarding this Agreement, the prevailing
    party shall be entitled to recover all attorneys’ fees and expenses incurred.

    12.16 Injunctive Relief. Without intending to limit the remedies available to either party, each
    party hereby acknowledges that a breach of any of the restrictive covenants contained in this
    Agreement may result in material and irreparable injury to the other party for which there is no
    adequate remedy at law, and that it may not be possible to measure damages for such injuries
    with reasonable certainty. In the event of such a breach or threat thereof, a party shall be entitled
    to obtain a temporary restraining order and/or a preliminary injunction restraining any other
    party from engaging in activities prohibited by this Agreement or such other relief as may be
    required to specifically enforce any of the covenants in this Agreement. The parties expressly
    agree that it shall not be a defense in such an injunction action that a party had previously
    breached this Agreement.

    12.17 Representation of Counsel. All parties acknowledge that prior to executing this
    Agreement, they have been advised to seek independent legal counsel. In executing this
    Agreement, all parties represent and warrant that they relied exclusively upon the advice of their
    respective independent legal counsel and are not entering into this Agreement based upon any
    representation of any other party or any other party’s counsel.

    12.18 Jurisdiction. Any and all legal proceedings to enforce this Agreement, or to enforce or
    vacate any judgment or award rendered therein, whether in contract, tort, equity or otherwise,
    shall be brought in the state or federal courts sitting in the district encompassing Palm Beach
    County, Florida, the parties hereto hereby waiving any claim or defense that such forum is not
    convenient or proper. Each party hereby agrees that any such court shall have in personam
    jurisdiction over it, and agrees that a final judgment in any such action or proceeding shall be
    conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other
    manner specified by law.

    12.19 Force Majeure. Neither party shall be liable for any failure or delay in performance
    under this Agreement (other than for delay in the payment of money due and payable hereunder)
    to the extent said failures or delays are proximately caused by causes beyond that party’s
    reasonable control and occurring without its fault or negligence, including, without limitation,
    failure of suppliers, subcontractors, and carriers, or party to substantially meet its performance
    obligations under this Agreement, provided that, as a condition to the claim of nonliability, the
    party experiencing the difficulty shall give the other prompt written notice, with full details


                                     LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                             Greystone EB-5 LLLP                                        26
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 27 of 28




                                          Scanned by CamScanner
Case 1:19-cv-24138-DPG Document 44-9 Entered on FLSD Docket 12/02/2019 Page 28 of 28



                                          SCHEDULE A

         Name                           Address                         Units / Type

    1. South Atlantic Regional Center   197 S. Federal Hwy, Suite 200   1      GP
                                        Boca Raton, FL 33432

    2. United EB5, LLC                  4901 NW 17th Way, Suite 503     1      GP
                                        Fort Lauderdale, FL 33309

    3.                                                                         EB5LP




                                  LIMITED PARTNERSHIP AGREEMENT
    07/25/2014                          Greystone EB-5 LLLP                            28
